  Case 5:19-cr-50041-JLV Document 47 Filed 07/14/20 Page 1 of 8 PageID #: 155




                        UNITED STATES DISTRICT COURT

                           DISTRICT OF SOUTH DAKOTA

                                 WESTERN DIVISION




UNITED STATES OF AMERICA,                                CR. 19-50041-JLV


                    Plaintiff,

     vs.                                                       ORDER

BRIAN MICHAEL HINMAN,

                    Defendant.



                                  INTRODUCTION


      The government filed an appeal from the decision of United States

Magistrate Judge Daneta Wollmann to permit defendant Brian Hinman to

remain on release pending sentencing. (Docket 41). For the reasons given

below, the court grants the government's appeal.

                                      ANALYSIS


      On May 22, 2020, pursuant to a plea agreement with the government, Mr.

Hinman pled guilty before Magistrate Judge Wollmann to the charge of conspiracy to

distribute a controlled substance in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B)

and 846. (Docket 45 at pp. 15:22-17:3; see also Dockets 31 T[ C, 39 at p. 1 85 42).

The guilty plea was supported by the factual basis statement. (Docket 32; s^ also

Dockets 45 at p. 16:4-25 & 39 at p. 2).

      The mandatory detention provisions of the Bail Reform Act require detention

of any defendant ''found guilty of an offense . . . described in subparagraph (A), (B),

or (C) of subsection (f)(1) of section 3142 and is awaiting imposition . .. of sentence
 Case 5:19-cr-50041-JLV Document 47 Filed 07/14/20 Page 2 of 8 PageID #: 156




    " 18 U.S.C. § 3143(a)(2). Subparagraph (C) of 18 U.S.C. § 3142(f)(1) includes

a violation of 21 U.S.C.§ 841(b)(1)(B) as it is an offense for which the maximum term

of imprisonment is ten years or more as prescribed in the Controlled Substances Act

(21 U.S.C.§ 801 et seq.). Defendant's guilty plea triggered the mandatory detention

provisions of§ 3143(a)(2) because the offense carries a mandatory minimum period

of incarceration of five years up to 40 years imprisonment. 21 U.S.C.§ 841(b)(1)(B);

see also Dockets
             |   31 C & 39 at p. 1. Mr. Hinman is subject to detention pursuant

to 18 U.S.C. § 3143(a)(2).

      "A person subject to detention pursuant to section 3143(a)(2) . . . and who

meets the conditions of release set forth in section 3143(a)(1) . . . may be ordered

released, under appropriate conditions, by the judicial officer, if it is clearly

shown that there are exceptional reasons why such person's detention would not

be appropriate." 18 U.S.C. § 3145(c); see United States v. High Wolf. CR. 14-

50093, 2015 WL 9255548, at *1 (D.S.D. Dec. 18, 2015). The exceptions to

mandatory detention are limited to two situations. First, if the court "finds

there is a substeintial likelihood that a motion for acquittal or new trial will be

granted .. . ." 18 U.S.C. § 3143(a)(2)(A)(i). The second exception contains two

elements: first, the government is recommending no sentence of incarceration be

imposed and second, the court finds by clear and convincing evidence the

defendant is not a flight risk and does not pose a danger to the community.

18 U.S.C. §§ 3143(a)(2)(A)(ii) and (B). Neither exception under § 3143(a)(2)

applies. Defendant entered a guilty plea, so there will be no acquittal or new
 Case 5:19-cr-50041-JLV Document 47 Filed 07/14/20 Page 3 of 8 PageID #: 157




trial. The government intends to seek imprisonment. (Docket 31 f F)(stating

the government will recommend a guidelines sentence).

      Notwithstanding the mandatory detention provisions of§ 3143, the court

may still release a defendant pending sentencing pursuant to § 3145(c). As

stated above, "[a] person subject to detention pursuant to section 3143(a)(2)...

and who meets the conditions of release set forth in section 3143(a)(1)... may be

ordered released, under appropriate conditions, ... if it is clearly shown that

there are exceptional reasons why such person's detention would not be

appropriate." 18 U.S.C.§ 3145(c). "Thus,in order for Defendant to be released

pending sentencing, he would have to establish: (1) by clear and convincing

evidence that he is not likely to flee; (2) by clear and convincing evidence that he

does not pose a danger to any other person or the community; and (3) that

exceptional reasons are clearly shown warranting his release." United States v.

Harris. 192 F. Supp. 3d 337, 347(W.D.N.Y. 2016). "'Exceptional reasons'must

include something that is 'clearly out of the ordinary, uncommon, or rare.'"

United States v. Helder. No. 05-00125, 2006 WL 4080952 (W.D. Mo. Sept 21,

2006)(citing United States v. Brown. 368 F.3d 992,993(8th Cir. 2004))(internal

citation omitted).

      During the hearing before the magistrate judge, Mr. Hinman asked that he

be permitted to remain on pre-sentence release. His counsel argued "his

conduct while ... on pretrial release [was] exceptional. He's had a job. He's

volunteered. He's completed a very intensive treatment program for the drug
  Case 5:19-cr-50041-JLV Document 47 Filed 07/14/20 Page 4 of 8 PageID #: 158




he's just now plead guilty to distributing. It looks like he's really been

exemplary." (Docket 45 at p. 18:5-8). In addition, Mr. Hinman argued the

COVID-19 global pandemic is an exceptional reason to permit him to remain out

of custody. He argued the social distancing and mask wearing rules are

different in Nebraska where he has been living and working. Mr. Hinman

contended that "[hjis job requires him to have regular contact with the public.

[And because of his volunteer work]... he's been going to one of the [Nebraska]

jails locally and having contact with folks in there.    I^ at p. 18:13-15. While

Mr. Hinman "may be asymptomatic of COVID" he is concerned requiring

detention may cause him to contaminate Pennington County Jail inmates and

staff. I^ at p. 18: 17-25. Mr. Hinman sought permission to continue residing

at the Nebraska treatment center until sentencing. Id. at p. 19:1-2.

      The government opposed Mr. Hinman's request. (Docket 45 at

pp. 21:12-22-1). The government argued the magistrate judge should ignore

the COVID-19 issue because the Pennington County Jail has inmates "coming

and going from the jail, and the jail is doing what it feels is sufficient to keep

people safe." Id. at p. 21:20-21. In conclusion, the government submitted Mr.

Hinman's case "is a mandatory detention case. He's not in [sic] exceptional

circumstances, and he should be detained." I^ at pp. 21:24-22:1.


      ^Assistant Federal Public Defender Jennifer Albertson represented to
Magistrate Judge Wollmann that Mr. Hinman "has been doing some local
volunteering for the Bible study program [in the Nebraska jail]." (Docket 45 at
p. 19: 22-24). Ms. Albertson by e-mail dated June 2, 2020, advised Magistrate
Judge Wollmann and the prosecution that Mr. Hinman stopped his jail volunteer
work about mid-March because of the COVID-19 pandemic.
                                         4
  Case 5:19-cr-50041-JLV Document 47 Filed 07/14/20 Page 5 of 8 PageID #: 159



       The magistrate judge found that the COVID-19 pandemic constituted an

"extraordinary circumstance[]."        at p. 20:15. The magistrate judge was

concerned Mr. Hinman's job and work in the Nebraska jail would create "a risk

that [Mr. Hinman] being in our Pennington County jail could potentially expose

that environment. . . . I certainly do not want you to bring that in [COVID-19] if,

in fact, you do have it via the fact that youVe had contact with the Nebraska jail;

but that's their decision to make regardless of any opinion I have as to whether or

not that's dangerous conduct."        at p. 20:18-25.2

       The magistrate judge considered the fact that Mr. Hinman was residing "at

the Human Services Center in Nebraska and so there's more extraordinaiy

measures and supervising you other than that what can be provided by our U.S.

Probation." That was a factor considered collectively as constituting

extraordinary circumstances to permit Mr. Hinman to remain on pre-sentence

release. Id^ at p. 21:1-7. Because Mr. Hinman was "coming from a treatment

facility, entering a plea, and then proposing to go right back to it," the magistrate

judge found the record supported an "extraordinary circumstance . .. keeping

with the status quo is more important than having Mr. Hinman turn himself into

our jail."    at p. 22: 4-8. While not separately an exceptional circumstance,

the magistrate judge found Mr. Hinman had been compliant while on pretrial



      2Since the May 22 hearing before Magistrate Judge Wollmann, the media
has widely reported numerous positive COVID-19 tests among Pennington
County jail staff and inmates. Quarantine procedures are now in place for
persons entering custody.
  Case 5:19-cr-50041-JLV Document 47 Filed 07/14/20 Page 6 of 8 PageID #: 160




release.     at p. 22:13-15. After considering the arguments of counsel, the

magistrate judge permitted Mr. Hinman to remain on pre-sentence release.

      The government timely appealed the magistrate judge's decision. (Docket

41). The appeal asserts "[t]he magistrate judge erred in determining that the

defendant's success on pretrial release and his concern that he was exposed to

COVID-19 and might bring it to the [Pennington County]jail if detained

constitute exceptional circumstances."       at p. 2. The government argues Mr.

Hinman's "completion of treatment and general compliance with conditions of

release, and his potential concern that he may expose inmates to COVID-19

without knowing if he is even infected, do not rise to the level of exceptional

circumstances."       at p. 4. It asserts the defendant's general concern about

bringing COVID-19 into the Pennington County Jail is insufficient, because he

"has not indicated he has any symptoms of COVID-19." I^ For these reasons,

the government asks that the magistrate judge's decision be reversed and the

defendant be immediately remanded into custody. I^ at p. 5.

      Mr. Hinman fails to meet the applicable standard. The factors recognized

as exceptional circumstances are limited. See United States v. Charger. 918 F.

Supp. 301 (D.S.D. 1996)(reasons for a downward departure exist); United States

V. Banta. 165 F.R.D. 102, 104(D. Utah 1996)(the possibility exists the defendant

may serve any imposed sentence before an appeal is resolved); United States v.

Carretero. No. CR. 98-CR-418, 1999 WL 1034508 at *8 (N.D.N.Y. Nov. 4, 1999)

(active cooperation with the government in order to receive a sentence reduction
 Case 5:19-cr-50041-JLV Document 47 Filed 07/14/20 Page 7 of 8 PageID #: 161



under § 5K1.1 of the United States Sentencing Guidelines or Rule 35 of the

Federal Rules of Criminal Procedure); United States v. Garcia. 340 F.3d 1013,

1022 (9th Cir. 2003)(detaining a seriously ill defendant pending appeal may be

unduly harsh, even where the government may be able to provide adequate

medical care); United States v. Kaouatosh. 252 F. Supp. 2d 775, 779 (E.D. Wis.

2003)("[DJefendant's parent or spouse was seriously ill and may die prior to

sentencing; or a defendant's child was scheduled for surgery during this time; or

where a defendant's family was facing a particularly difficult financial situation

that could be ameliorated if the defendant remained free and employed; or where

a defendant's employer had a special need for his services; or where the

defendant was undergoing substance abuse or psychiatric treatment that would

be unavailable if he were incarcerated."); United States v. Mitchell. 358 F. Supp.

2d 707, 708(E.D. Wis. 2005)("[D]efendant fully cooperated with the government

and, according to the prosecutor, will receive a U.S.S.G. § 5K1.1 motion at

sentencing.").

      Mr. Hinman's compliance with the terms of his pretrial release and

continued employment, while commendable, are not "clearly out of the ordinary,

uncommon or rare." Brown 368 F.3d at 993 (internal citation omitted). While

the COVXD-19 pandemic may constitute a significant exceptional circumstance

in another case, Mr. Hinman's lack of at-risk factors and the absence of known

exposure to an individual with positive COVID-19 symptoms do not constitute
 Case 5:19-cr-50041-JLV Document 47 Filed 07/14/20 Page 8 of 8 PageID #: 162



exceptional circumstances justiiying relief from the mandatory custody

provisions of 18 U.S.C. § 3143.

                                    ORDER


      Based on the above analysis, it is

      ORDERED that the government's appeal (Docket 41) is granted.

      IT IS FURTHER ORDERED that the defendant Brian Hinman,is remanded

to the custody of the United States Marshals Service pending sentencing.

      IT IS FURTHER ORDERED that Mr. Hinman shall self-surrender to the

United States Marshals Service at Room 321 of the Andrew W. Bogue United

States Courthouse, 515 Ninth Street, Rapid City, South Dakota, at or before

2 p.m. on July 20, 2020.

      IT IS FURTHER ORDERED that the Clerk of Court shall deliver a copy of

this order to the United States Marshals Service.


      Dated July 13, 2020.

                              BY THE COURT:




                              JEFF^I^. VIKEN
                              UNITED STATES DISTRICT JUDGE




                                       8
